Judgment, Supreme Court, Bronx County (Janice Bowman, J., and a jury), entered March 6, 2002, in an action for personal injuries sustained by the infant plaintiff in a playground accident on defendant’s premises, awarding plaintiff, inter alia, prestructured damages of $500,000 for future pain and suffering, unanimously affirmed, without costs.
The finding that the climber from which the then eight-year-old plaintiff fell was unsafe has sufficient support in the testimony of plaintiff, her father and her expert. No basis exists to disturb the jury’s finding crediting the testimony of plaintiff’s expert over the conflicting testimony of defendant’s *137expert (see Heraud v Weissman, 276 AD2d 376 [2000], lv denied 96 NY2d 705 [2001]). The finding that defendant had notice of the defect is sufficiently supported by the testimony of its superintendent that he inspected the climber on a daily basis. The future pain and suffering award for a jaw injury that will likely involve permanent pain and deformity and require surgery does not deviate from what is reasonable compensation under the circumstances (cf. Siegel v Wank, 270 AD2d 573, 576 [2000]).
We have considered defendant’s other arguments and find them unavailing. Concur — Buckley, P.J., Nardelli, Mazzarelli, Sullivan and Gonzalez, JJ.